Citation Nr: 1229553	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral chronic otitis media.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The appellant served on active duty from March 1964 to October 1967. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2006, the appellant testified at a Board hearing at the RO.  In June 2006, the Board remanded the matter for additional evidentiary development.  In a July 2009 decision, the Board denied service connection for bilateral chronic otitis media and PTSD. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2010, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a June 2010 order, the Court granted the motion, vacated the Board's July 2009 decision, and remanded the matter for readjudication.  In March 2011, the Board, in turn, remanded the matter for further development consistent with the terms of the joint motion.



FINDINGS OF FACT

1.  The Veteran does not have chronic otitis media in either ear.  

2.  The Veteran does not have PTSD or any other psychiatric disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral chronic otitis media have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2002, February 2003, August 2006, and June 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal. Additionally, the August 2006 and June 2010 letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that the August 2006 and June 2010 notice letters were provided after issuance of the initial adverse determination in the March 2003 rating decision.  Any timing deficiency in this regard, however, was cured by the readjudication of the claims and issuance of the June 2012 supplemental statement of the case (SSOC).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, military personnel records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in May 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

Moreover, during the Board hearing, the Veterans Law Judge discussed with the Veteran the evidence required to establish service connection.  This action supplemented VA's duties with respect to the VCAA and complied with 38 C.F.R. § 3.103.  

The Board notes that the Veteran has not been provided with a VA examination with respect to his claimed otitis media.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). 

In this case, the Veteran's service treatment records are unremarkable for otitis media during service.  Despite his assertions that he was treated for a right ear problem after a mortar blast, his separation examination indicates that his ears were normal.  This suggests that any claimed ear problems were acute and transitory.  The only evidence of current otitis media is the diagnosis of an acute episode in January 2003, which quickly resolved.  There is no suggestion in the record that he has chronic ear infections or that any ear infections might be related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.

Finally, the Board notes that the Veteran is represented by an attorney and that individual is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his attorney has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Board recognizes that in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board, however, also observes that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  In other words, the above-cited provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

In this case, the Veteran asserts that he participated on search-and-destroy missions, search and rescue missions, and that he came under mortar fire while he was in Da Nang.  The Veteran's personnel records do not indicate that the Veteran served in combat.  The Veteran's DD Form 214 notes that his specialty was Boatswain's Mate and he was the recipient of the National Defense Service Medal, Vietnam Service Medal (with two Bronze stars), and Vietnam Campaign Medal (with device).  None of these medals denote combat with the enemy.  The fact that the Veteran did not receive the Combat Action Ribbon is evidence, though not necessarily conclusive, that he did not engage in combat.  The Board points out that his mere claim to have engaged in combat does not, as a matter of law, invoke the provisions of 38 U.S.C.A. § 1154(b).  See Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007).

In this case, as will be discussed further below, the evidence shows that the Veteran does not currently have either of the claimed disabilities.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the question of whether the Veteran engaged in combat with the enemy is moot.  In other words, even assuming he did engage in combat and the in-service ear injury and stressors occurred as described, the evidence does not show that he has chronic otitis media or a current psychiatric disability.  

Chronic Otitis Media

The Veteran contends that one evening while he was stationed in Da Nang, Vietnam, a rocket exploded about fifty feet from him and that he instantly heard a high pitch sound in his right ear which eventually became swollen and sore.  He stated that he reported the incident to sick bay and that he was sent to a hospital ship offshore for treatment.  He reports that he has had ear problems since this incident. 

The Veteran's service treatment records are negative for any complaints or treatment of ear infections or an injury to either ear.  The Veteran's October 1967 service separation examination report indicates no abnormality was noted on clinical evaluation with respect to either ear and that both ears were found to be normal. 

A March 1999 private medical record from Dr. Templeton notes the that the Veteran's head, eyes, ears, nose, and throat (HEENT) were unremarkable despite the veteran's constant comments that his right ear was full.  

At a VA Agent Orange evaluation in October 2002, the examiner noted drainage in the right ear in the system review section; however, on physical examination, the external ears, canals, and drums were noted to be normal. 

VA outpatient treatment records dated in January 2003 show that the Veteran received a diagnosis of otitis media, otitis externa, and cellulitis; he was treated Rocephen, Augmentin, and Levaquin.  He returned to the clinic 4 days later and it was noted that his symptoms had improved.  The impression was acute otitis externa/cellulitis improved.

A June 2004 VA outpatient treatment note indicates the Veteran complained that his ears still gave him a problem.  His problem list included otitis externa and cellulitis.  

At the April 2006 Board hearing, the Veteran testified that he has had ear problems, including drainage, pain, and swelling, since the mortar blast in service.  He said that he usually sees a general practitioner as needed.

A June 2010 VA outpatient treatment note indicates the Veteran requested an audiology consultation in connection with his claim of service connection.  The nurse noted a small to moderate amount of yellow-brownish cerumen and noted that the last time an earwash was done was 5 years ago.  He denied any ear pain and any other discomfort at that time, but said he still had occasional earaches.  VA treatment records dated in October 2010 and April 2011 indicate the Veteran had bilateral tympanic membranes with scarring, thickened skin along the ear canal, and that the oropharynx was benign.  

In this case, the evidence reflects that the Veteran does not have chronic otitis media.  Although he had an acute infection in January 2003, the condition was treated and noted to have improved after a few days.  Subsequent records do not show that he had any other ear infections during the appeal period.  Hence, the most probative evidence reflects that he does not have a current disability involving chronic otitis media.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

In this case, the Veteran is competent to provide testimony or statements relating to his symptoms, such as ear drainage, pain, and fullness.  He is not, however, competent to establish a diagnosis of otitis media because he lacks the relative knowledge and expertise in this area.  In this regard, the Board notes that the Veteran continuously complained of "ear fullness," but Dr. Templeton specifically noted that the Veteran's ears were normal despite his complaints.  

In sum, the Board finds that the Veteran does not have current chronic otitis media in either ear.  As such, the criteria for establishing service connection have not been established.  38 C.F.R. § 3.303 (2011). 

Psychiatric Disability/PTSD

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f)  (2011); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256 -58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).

Where the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011).

In this case, the Veteran has described a number of in-service stressors, including the above-described mortar attack in Da Nang, search and destroy missions, search and rescue missions, being in out and of combat, being shot at, transporting casualties, and witnessing a friend being shot in the legs.

The Veteran's service personnel records show that he was stationed aboard the U.S.S. Valley Forge from May 1965 to August 1967, after which he was transferred to the U.S.S. Mount McKinley.  The record on appeal includes a transfer record showing that the Veteran was stationed at an intermediate reporting station at the U.S. Naval Support Activity, Da Nang, Vietnam, from July 31, 1967, to August 6, 1967, after which he was transferred to the U.S.S. Mount McKinley.  As noted above, the evidence does not indicate the Veteran engaged with combat with the enemy; therefore, extensive efforts have been undertaken to corroborate the Veteran's claimed stressors.  Here, however, the preponderance of the evidence indicates that the Veteran does not have a current psychiatric disability, to include PTSD.  Therefore, additional efforts to corroborate his stressors or determine whether they are consistent with the circumstances of his service are not necessary.  As noted above, without a current disability, there can be no valid claim.

Private medical records from Dr. Templeton note two occasions in the 1990s when the Veteran was noted to have anxiety; however, a chronic psychiatric disorder was not diagnosed.  In February 1995, the Veteran was being treated for symptoms including essential tremor, double vision, and a pulling sensation on the right side of his neck; he appeared somewhat anxious.  In March 1999, the Veteran had recently been to the emergency room because he felt like he was going to have a seizure and was totally disoriented.  It was noted that an anxiety profile rated 8 out of 13 symptoms as occurring often.  A note was made to consult with Dr. Templeton about starting him on anti-anxiety agent; he was given a starter pack of Buspar, however, it was doubtful that he would follow through on the medication.  Subsequent records do not indicate any follow-up treatment for anxiety.

The report of an October 2002 VA Agent Orange evaluation reflects that PTSD was noted; however, there was no description of symptoms or stressors and no explanation provided as to the basis for the diagnosis.  

During the April 2006 Board hearing, the Veteran stated that PTSD had been diagnosed by Dr. Hinman, a private physician who was a colonel in the U.S. Army.  The Veteran noted that Dr. Hinman was not a psychologist, but was a physician.  He submitted a copy of a November 2003 bill for services from Dr. Hinman, which simply notes a diagnosis of PTSD along with several other medical problems.  The record does not describe the Veteran's symptoms and claimed stressors or provide any explanation for the diagnosis.

An August 2008 private medical record from Dr. Patel indicates that the Veteran's mood and affect were normal.  

The report of an April 2009 VA examination reflects that the Veteran denied having combat experience.  He said that his younger brother had died 2 to 3 weeks ago from cirrhosis of the liver/pneumonia and that this was causing depression.  He also described intercurrent stressors at his job, which caused in anxiety.  He was tearful when describing his military stressors.  He described his mood as average or above average or good most of the time.  He denied sleep impairment.  He said he felt upset when forced to talk about his military experiences (such as during the examination), but otherwise did not ever think about it or dream about it.  There were no persistent re-experiencing symptoms; therefore, the examiner indicated that criterion B for a diagnosis of PTSD was not met.  Likewise, the Veteran did not meet criterion C as there were little avoidance tendencies and none that could be linked to his claimed stressor.  The examiner indicated that there was no diagnosis on Axis I (clinical disorders).  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD, explaining that the results of the CAPS and Mississippi Scale did not support the diagnosis.  The examiner said it would be speculative to try to explain the discrepancy in the reported diagnosis of PTSD by treatment providers without a review of how they arrived at their diagnosis with supportive testing or interview scales.  The examiner noted that reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis.  

A May 2010 VA outpatient treatment record indicates that the Veteran's PTSD screening test was negative.  He denied having any nightmares or intrusive thoughts.  He denied trying hard not to think about stressful events or avoiding situations that reminded him those events.  He denied hypervigilance and exaggerated startle response.  He denied feeling numb or detached from others, activities, or his surroundings.  A June 2010 note indicates the Veteran requested a mental health consultation to provide additional evidence for his claim.  An October 2010 record indicates the Veteran had a nondepressed mood, was nonanxious, and made good eye contact.  

The report of a May 2012 VA examination indicates that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental disorder under the DSM-IV.  During the examination, the Veteran described his military experiences.  He said he assisted in loading and unloading of ammunitions and was traumatized by the number of casualties they transported back to the ship.  He became tearful was discussing these events.  He said that there was also frequently rockets that passed through the helicopters and that he participated in top secret missions.  The examiner indicated that the Veteran's stressor met criterion A for a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also met criterion B, re-experiencing the traumatic event with intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran, however, did not meet the remaining criteria.  He did not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (criterion C).  He also had no persistent symptoms of increased arousal (criterion D).  The examiner noted that the Veteran reported a pleasant mood most of the time and denied day-to-day symptoms associated with PTSD or clinical depression.  He did note some situationally-triggered anxiety that occurred when he was not fully prepared or organized for an event or activity.  He also noted that he was generally cautious and distrustful of those he does not know, and specifically the government.  The Veteran's mental status examination was unremarkable.  The examiner noted that the Veteran's overall mood was pleasant, with full-ranging and congruent affect. Based on a clinical interview of the Veteran and extensive review of the records, the examiner opined that the Veteran did not currently meet the criteria for a mental condition.  The examiner explained that the Veteran reported no more than occasional, situationally-triggered bouts of anxiety and that his cautiousness was in no way debilitating and did not reach a clinical level of significance.  

In this case, the Board finds the April 2009 and May 2012 VA examiners' opinions that the Veteran does not currently meet the criteria for any psychiatric disorder, including PTSD, are especially probative.  The April 2009 VA examiner's opinion was based on psychological testing and both opinions were based on a clinical interview and a complete review of the Veteran's claims file.  Both opinions included a thorough discussion of the Veteran's stressors, the nature and severity of his symptoms, and a detailed discussion of the relevant criteria.  These opinions are also supported by the negative PTSD screening in May 2010.  

On the other hand, the VA Agent Orange evaluation report and Dr. Hinman's bill for services simply note that the Veteran had PTSD without any underlying explanation as to how the diagnosis was made or whether this was simply the self-reported history provided by the Veteran.  Although these notations of PTSD constitute competent medical evidence, they lack probative value without an underlying rationale or explanation for the diagnosis.  Furthermore, while the Veteran is competent to describe his symptoms, he is not competent to provide a diagnosis in this case as he lacks the requisite expertise and skill in this area.

As indicated above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, the competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought (here, a psychiatric disability) there can be no valid claim for service connection that disability.  Therefore, the claim for service connection for a psychiatric disability, to include PTSD, must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met. 

The Board acknowledges that both VA examiners indicated that the Veteran has military stressors that meet criterion A for a diagnosis of PTSD.  The May 2012 VA examiner also opined that his stressor involved "fear of hostile military or terrorist activity."  To the extent his reported stressors are consistent with the circumstances of his service, the Board notes that 38 C.F.R. § 3.304(f)(3) only provides a reduced evidentiary burden to the question of service incurrence, and not to the question of either current disability or nexus to service.  Here, the most probative medical evidence indicates that the Veteran does not have a current psychiatric disability.  Therefore, service connection must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for bilateral chronic otitis media is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


